Citation Nr: 1506799	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-01 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for right ear hearing loss, including as secondary to service-connected diabetes mellitus.

2. Entitlement to an initial compensable rating for left ear hearing loss.  

3. Entitlement to a higher initial rating for bilateral tinnitus, rated as 10 percent disabling.  

4. Entitlement to an initial compensable rating for open angle glaucoma due to service-connected diabetes mellitus.  

5. Entitlement to a higher initial rating for coronary artery disease, rated as 30 percent disabling.  

6. Entitlement to a higher initial rating for peripheral neuropathy of the right lower extremity, rated as 10 percent disabling. 

7. Entitlement to a higher initial rating for peripheral neuropathy of the left lower extremity, rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Esq. 


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 until June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York in September 2010, March 2011, and November 2011.

The above-referenced September 2010 rating decision granted the Veteran service connection for coronary artery disease, which was rated as 10 percent disabling.  In March 2011, the RO granted a higher initial rating of 30 percent for coronary artery disease.  Although a higher rating was granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned from the date of claim nor has the appellant withdrawn his appeal.  A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Subsequent to the December 2012 Supplemental Statement of the Case (SSOC), additional evidence, including VA treatment records from December 2012 through February 2013 and a January 2013 VA examination regarding peripheral neuropathy, was associated with the claims file.  The Board notes that the evidence concerning the Veteran's treatment for his glaucoma, hearing loss and tinnitus is duplicative of evidence of record and, therefore, a waiver is not warranted and referral to the originating agency is not required.  See 38 C.F.R. § 20.1304 (2014).  However, the Board finds that these records are pertinent to the Veteran's claims for an increased rating for peripheral neuropathy of his right and left lower extremities and must therefore be remanded to the AOJ for review.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The issues of entitlement to an increased ratings for coronary artery disease, peripheral neuropathy of his right lower extremity, and peripheral neuropathy of his left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was exposed to artillery fire, enemy rockets, and a few large explosions without hearing protection during his active service. 

2. The evidence of record does not demonstrate that the Veteran has a current right ear hearing loss disability.  

3. The Veteran's left ear hearing loss is not shown to be manifested by worse than a level I impairment of auditory acuity.

4. The Veteran's bilateral tinnitus is assigned the maximum schedular evaluation and does not prevent an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization.

5. The Veteran's open-angle glaucoma does not result in visual impairment or require continuous medication.

6. The Veteran's open angle glaucoma has not caused frequent hospitalizations, incapacitating episodes, or marked interference with employment.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a hearing loss disability of the right ear have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.385 (2014).

2. The criteria for a compensable rating for left ear hearing loss were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.85, Diagnostic Code 6100 (2014).

3. The criteria for an initial rating in excess of 10 percent for service-connected tinnitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.87, Diagnostic Code 6260 (2014).

4. The criteria for entitlement to an initial compensable evaluation for open angle glaucoma, secondary to service-connected diabetes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.79, Diagnostic Codes 6013, 6000-6091 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis in the decisions below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Service Connection for Right Ear Hearing Loss

The Veteran contends that he suffers from bilateral hearing loss disability that warrants service connection.  The claims file indicates that this alleged hearing loss disability may be due either to noise exposure in Vietnam or as secondary to his service-connected diabetes.  While the Veteran has been granted service connection for a left ear hearing loss disability, a right ear hearing loss disability has been denied because the evidence of record does not establish that the Veteran has a current right ear hearing loss disability for VA purposes.  

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Under 38 C.F.R. § 3.303(b) there are two alternate means of establishing service connection for certain enumerated chronic conditions, including sensorineural hearing loss.  First, if a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, service connection will be warranted unless the condition is clearly attributable to intercurrent causes. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection. 38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Further, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2014). 


If an injury or disease was alleged to have occurred or been aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, while the statute provides a presumption that a particular injury occurred in service, it is still necessary for the Veteran to demonstrate the presence of a current disability and to establish a nexus between the in-service event and the disability.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In September 2010, the Veteran was seen for an audiology consult at the Northport VA Medical Center (VAMC).  The Veteran's hearing was noted to be, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
35
20
LEFT
10
10
15
40
40

The VA audiologist noted that the Veteran's right ear demonstrated noted hearing within normal limits from 250-4000 Hertz, except for a mild sensorineural dip at 3000 Hz.  A mild to moderate sensorineural hearing loss was noted at 6000-8000 Hz.  The audiologist noted that the Veteran was not a good candidate for hearing aid use at that time due to "essentially normal" hearing acuity through 4000 Hz in the right ear and 2000 Hz in the left ear.  

In November 2010, the Veteran underwent a VA audiological examination regarding bilateral hearing loss.  The Veteran reported a progressive hearing problem that he first noticed 20 years prior.  The examiner indicated that the Veteran attributed the hearing problem to "excessive exposure to combat noise in the military."  The Veteran reported that he has the most difficulty hearing in the presence of background noise and that his tinnitus also interferes with his hearing.  

The November 2010 audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
35
25
LEFT
15
15
15
35
40

Speech recognition performed with the Maryland CNC word list was 96 percent in the right ear and 96 percent in the left ear. 

The examiner diagnosed the Veteran with sensorineural hearing loss of the left ear and noted a mild to moderately severe drop at 6000Hz to 8000 Hz in the right ear; however, the hearing loss in the right ear did not meet the VA criteria for a hearing loss disability. 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hz). Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2014).

The Veteran has not provided competent evidence that indicates that he has a current right ear hearing loss that meets VA disability criteria.  The Veteran is competent to report symptoms of hearing loss that he may experience as a layperson.  Unfortunately, he is not competent to diagnose a bilateral hearing loss disability because hearing loss is identified by objective and specific audiometric and speech recognition testing.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007).  The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter and therefore his opinion as to a diagnosis of hearing loss is not competent evidence.  Id.  

Unfortunately, while the Veteran is competent to testify to continuity of symptoms of hearing loss since service, the Veteran's senses cannot provide an accurate gauge of when his hearing loss would meet the VA standard for disability.  The evidence provided by the 2010 VA audiogram outweighs the Veteran's opinion in this area and demonstrates that the Veteran's right ear hearing loss does not currently meet the VA standards for disability.  As such, the Veteran's hearing loss of the right ear cannot currently receive service connection, as the initial criterion for service connection has not been met.  

To the extent that the Veteran has alleged right ear hearing loss may be secondary to his service-connected diabetes mellitus, in the absence of proof of a present "disability", there can be no valid claim for service connection, either on a direct or secondary basis.  See 38 C.F.R. §§ 3.303, 3.310; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As such, the Board finds that the preponderance of the evidence is against the claim for right ear hearing loss disability.  Consequently, the benefit of the doubt rule does not apply.  Service connection for a right ear hearing loss disability is denied.  See 38 C.F.R. §§ 3.102, 3.303, 3.310.  

Entitlement to Increased Ratings, Generally

Generally, disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014). 

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the evidence does not suggest that the Veteran's disabilities have significantly changed and uniform evaluations are warranted.

Entitlement to a Compensable Evaluation for Left Ear Hearing Loss

Evaluations for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability from the Veteran's hearing loss; the rating schedule establishes 11 auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  Further, schedular disability ratings for hearing impairment are "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

In cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  When the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2014).

VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

In cases such as this one, where the Veteran is service connected for impairment of hearing in only one ear, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman Numeral designation of I. 38 C.F.R. § 4.86(f)(2014).

As noted above, the only audiological evaluations of record were the evaluations conducted in September 2010 and November 2010.  In September 2010, the Veteran's hearing was noted to be, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
15
40
40

The pure tone threshold average of the left ear was 26 dB and the speech recognition score was reported as 100.  However, the Board notes that the examiner indicated use of the Central Institute for the Deaf W-22 list (CIDW-22) for speech recognition testing, rather than using the Maryland CNC test.

The November 2010 audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
35
40

The puretone average was 26 decibels for the left ear.  Speech recognition, performed with the Maryland CNC word list, was reported as 94 percent.    

Both hearing tests showed a level I impairment of hearing in the left ear, which is combined with the level I impairment in the right ear by reason of it being non-service connected, which yields a noncompensable, or 0 percent, evaluation using Table VII.  As the Veteran is not service connected for his right ear, he would need a level X or XI impairment of hearing in the left ear to achieve a compensable rating for hearing loss. 

The Board notes that the Veteran's left ear hearing loss does not meet the criteria for exceptional hearing loss under 38 C.F.R. § 4.86 in that the pure tone threshold at each of the four specified frequencies is not above 55 decibels or more and the pure tone threshold is not at 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  Further, the Board that the Veteran's hearing does not meet the criteria for a higher rating based upon 38 C.F.R. § 3.383, which requires at least 10 percent disabling hearing loss in the Veteran's service-connected ear.  Additionally, under 38 C.F.R. § 3.383, the nonservice-connected hearing loss must meet the standard for a hearing loss disability for VA purposes under 38 C.F.R. § 3.385, which the Veteran's right ear hearing loss does not meet.  See 38 C.F.R. § 3.383 (2014).  Accordingly, the Board finds that a schedular compensable rating for left ear hearing loss is not warranted.  See 38 C.F.R. §§ 4.3, 4.85, 4.86 (2014). 

The Board has also considered referring the Veteran's claim for a possible extraschedular rating.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The Veteran's symptom of difficulty hearing is expressly contemplated by the rating schedule.  To the extent these symptoms are not adequately considered by the strict application of the tables for hearing impairment, the symptoms and their functional effects were expressly considered by the examiner and the Board under Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Furthermore, the evidence does not indicate the presence of any exceptional or unusual factors about the Veteran's hearing loss such as marked interference with employment or frequent hospitalization that render the rating criteria inadequate. 

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2014). 

Entitlement to Higher Rating for Bilateral Tinnitus 

The Veteran has appealed his initial 10 percent rating for tinnitus and contends that an evaluation in excess of 10 percent is warranted.  

Tinnitus is evaluated under DC 6260, which reflects that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2.  The U.S. Court of Appeals for the Federal Circuit upheld VA's interpretation of its regulations that only a single 10 percent rating is authorized for tinnitus.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, as a matter of law, a rating higher than 10 percent may not be assigned for the Veteran's tinnitus.  Moreover, after careful review of the evidence, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's tinnitus.  See Schafrath, 1 Vet. App. at 595. 

Therefore, only consideration of whether a higher rating on an extraschedular basis is necessary.  See 38 C.F.R. § 3.321(b)(1).  Here, a comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  Specifically, the schedular rating contemplates ringing in the bilateral ears.  The Veteran has also asserted that the ringing in the ears results in difficulty communicating with others in noisy places.  In this regard, tinnitus is defined as a "noise in the ears, such as a ringing, buzzing, roaring, or clicking." Dorland's Illustrated Medical Dictionary 1914 (30th ed. 2003); 38 C.F.R. § 19.9 (explaining a remand or referral to the agency of original jurisdiction is not necessary when supplementing the record with a recognized medical treatise).  Accordingly, a logical inference from this definition is that a noise in the ears causes difficulty hearing.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010)("the evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  In other words, the Veteran's complaint is inherent in the definition of the disease.  The Veteran has not described any other symptoms or effects from the tinnitus that are not contemplated by the current Diagnostic Code.  See Thun, at 111 (2008).  The evidence does not reflect that the Veteran's symptoms are so exceptional or unusual as to warrant the assignment of any higher rating.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim for a higher initial rating for bilateral tinnitus.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2014). 

Entitlement to a Compensable Rating for Open Angle Glaucoma

The Veteran's open angle glaucoma is currently rated under DC 6013 and has been assigned a noncompensable rating.  He contends that his open angle glaucoma, which is secondary to his service-connected diabetes mellitus, warrants a compensable rating.  

The Veteran underwent VA compensation and pension eye examinations in November 2009 and August 2010.  The examinations documented best corrected vision better than 20/40, without any of the following: visual field defects, disfigurement, or incapacitating episodes. 

In November 2009, the Veteran reported that he has treated with a private ophthalmologist and underwent selective laser trabeculoplasty (SLT) eye surgery 4-5 years prior.  He reported that he has never used any eye drops for eye pressure either before or after the laser procedure.  The only current reported treatment was visiting his private ophthalmologist every six months, but he did not indicate that he has undergone any type of surgery on his eyes within the past 4-5 years.  He did not provide any history of any hospitalizations or other eye treatment in the prior year.  The Veteran's intraocular pressure was measure with Goldmann tonometry as 11mmHg in the right eye and 16 mmHg in the left eye.  The examiner opined that the Veteran's eye pressures, while asymmetric, were both within normal limits and that the Veteran's optic nerves while asymmetric appeared to be healthy and within normal limits. 

In August 2010, the Veteran reported that he continued to treat with his outside ophthalmologist and that he was told "that everything was fine" at his most recent eye examination by that provider.  He did not report any history of eye drop use or any other recent treatment for his eyes.  The Veteran's intraocular pressure was measure with Goldmann tonometry as 10mmHg in the right eye and 9 mmHg in the left eye.  

The Veteran's VA treatment records indicate that the Veteran was seen for comprehensive eye examinations in April 2011 and April 2012.  The Veteran did not report any recent eye medication related to his glaucoma, including recent SLT surgery or eye drops.  In April 2011, his intraocular pressure was noted to be 12 mmHg in both eyes.  In April 2012, his intraocular pressure was noted to be 10 mmHG in his right eye and 14 mmHG in his left eye.  The Veteran's VA treatment records do not indicate that the Veteran has reported any prescription for treatment of his eyes throughout the appeal period. 

The Veteran's records from his private ophthalmologist, Dr. L. J., from January 2001 through October 2009 were reviewed.  The records indicate that the Veteran underwent SLT to the left eye in April 2004 and was prescribed Lotemax twice a day at that time.  Records from January 2007 do not indicate that the Veteran was being prescribed Lotemax at that time or that the Veteran had recently undergone SLT for his glaucoma.  

In 2009, an undated letter was provided from Dr. L.J. that stated that "I have diagnosed and treated [the Veteran] with primary open angle glaucoma.  He has been treated with SLT and requires continued half yearly monitoring at this time...Any damage caused by glaucoma is irreversible and the condition must constantly be monitored or a greater loss of vision can occur." 

The Veteran is assigned a 20 percent rating for diabetes mellitus under DC 7913.  A 20 percent rating is assigned when diabetes is shown as requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet.  See 38 C.F.R. § 4.119, DC 7913 (2014).  Note 1 to Code 7913 indicates that noncompensable complications are considered part of the diabetic process.

The Board notes that the Veteran has been assigned a separate noncompensable rating code for glaucoma; however, the Board does not find that having been granted a separate rating from DC 7913 necessarily indicates that the Veteran's condition meets the criteria for a compensable separate rating under another diagnostic code. 

Under DC 6013, open-angle glaucoma is to be rated based on visual impairment or, a minimum evaluation is to be assigned if continuous medication is required.  38 C.F.R. § 4.79, DC 6013.

Evaluations for impairment of central visual acuity range from noncompensable to 100 percent. 38 C.F.R. § 4.79, DC 6061 to 6066 (2014).  Under diagnostic codes DC 6061 to 6066, a noncompensable evaluation is warranted where corrected vision is 20/40 or better in both eyes.  A 10 percent evaluation is warranted where vision is 20/50, 20/70 or 20/100 in one eye and 20/40 in the other eye.  38 C.F.R. § 4.79, DC 6061 to 6066 (2014).  A 10 percent evaluation is also warranted where vision is 20/50 in both eyes.  Id.  The evaluations continue to increase for additional impairment of central visual acuity, which is to be measured based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. §§ 4.75, 4.76, and 4.76a.
  
The Veteran has not alleged (and his medical records do not indicate) that the Veteran has corrected vision that is worse than 20/40 in either eye.  The Veteran's medical records indicate that the Veteran has corrected 20/20 vision in both eyes.  Accordingly, under DC 6013, a compensable rating is only available if continuous medication is required.  See 38 C.F.R. § 4.79, DC 6013.  

Unfortunately, the medical records and the Veteran do not indicate that the Veteran requires continuous medication for his open-angle glaucoma.  During the Veteran's VA examinations in 2009 and 2010, the Veteran did not report that he was currently using eye drops (or any other medication) in relation to his glaucoma.  He reported that he had previously undergone SLT surgery due to his glaucoma through his private ophthalmologist; however, while he indicated that visits this eye care provider twice per year, he did not indicate that he required any medication or surgery at that time.  This is supported by the records and the letter provided by the Veteran's ophthalmologist.  While the records indicated that the Veteran was prescribed Lotemax for his glaucoma in 2004 at the time of his SLT surgery, the records did not indicate that the Veteran was prescribed any medication for his glaucoma since that time and even the Lotemax in 2004 did not indicate that it was continuously prescribed.  The Veteran's ophthalmologist wrote in his statement that the Veteran has been treated with SLT and requires continued half yearly monitoring.  The Board finds that this statement supports that the Veteran's glaucoma previously required treatment and has only required monitoring to ensure that the condition does not progress since the Veteran filed for service connection.  

The Veteran's statements to the VA examiners and his VA physicians also support that the Veteran does not require continuous medication for his glaucoma.  The Veteran's listed medication in his VA records, which includes lists of active medications prescribed by VA and outside of VA, do not indicate any prescription for Lotemax or any other prescription for glaucoma throughout the appeal period.  

The Board has considered that the Veteran's glaucoma is service-connected secondary to his service-connected diabetes and that the Veteran has continuously taken medication to regulate his glucose throughout the appeal period.  Unfortunately, the Board does not find that this medication warrants a separate compensable evaluation under DC 6013.  While the Veteran has continuously taken medication to control his underlying diabetic condition, the Board finds that his medication for diabetes is not being taken to treat his open angle glaucoma; rather it is being to treat his diabetes as a whole.  Further, even if his diabetes medication were considered medication in relation to his glaucoma, the Board notes that the Veteran is assigned 20 percent rating for diabetes mellitus and that the schedular criteria for diabetes mellitus require the use of insulin or use of an oral hypoglycemic agent to warrant a compensable rating for diabetes.  See 38 C.F.R. § 4.119, DC 7913 (2014).  Therefore, the Board finds that a separate rating based upon the Veteran's diabetic medication would result in impermissible pyramiding.  See 38 C.F.R. § 4.14.  Accordingly, a schedular compensable rating under DC 6013 must be denied.  See 38 C.F.R. § 4.79, DC 6013.

The Board has also considered whether a compensable rating is warranted under any other applicable diagnostic code.  While the Veteran has been diagnosed with open angle glaucoma, the Board notes that he would not meet the criteria for a compensable evaluation for angle-closure glaucoma (DC 6012) as the Veteran's records do not demonstrate either visual impairment or incapacitating episodes.  An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, DC 6012.  

The competent medical evidence also does not support a finding of any visual field loss or impaired muscle function. Unfortunately, a separate, compensable rating for the Veteran's service-connected open-angle glaucoma associated with service-connected diabetes is not warranted under any applicable diagnostic code.  

Finally, the Board has also considered referring the Veteran's claim for a possible extraschedular rating.  The Board finds that the Veteran's glaucoma symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See Thun, at, 115-16 (2008).  The Veteran's treatment records indicate that he has had changes in intraocular pressure of both of his eyes throughout the appeal period, but the record does not indicate that any of these pressure readings were outside of normal limits or that these symptoms have caused him functional impairment.  While the Veteran's private ophthalmologist indicates that symptoms of glaucoma can result in permanent visual impairment, the Veteran's corrected visual acuity has been shown to be normal and impairment in visual acuity is specifically contemplated by the schedular criteria.  While the Veteran must routinely undergo monitoring regarding his glaucoma and previously underwent SLT, the Board does not find that any of the symptoms of his condition or the related treatment has caused frequent hospitalizations or marked interference with employment.  Accordingly, a referral for an extraschedular rating for open-angle glaucoma, secondary to diabetes mellitus is denied.  See Thun, 115-16 (2008).  

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim.  Therefore, the Veteran's claim for a compensable rating for open-angle glaucoma, secondary to diabetes mellitus is denied.  See 38 C.F.R. § 4.3, 4.79, DC 6013, 6000-6091 (2014). 

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided in letters sent to the Veteran in October 2009 and October 2010.  Accordingly, the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes the Veteran's service treatment records, statements from the Veteran, multiple VA examination reports, and multiple sources of private treatment records.  The Board notes that the Veteran has not underwent a VA examination regarding either his service-connected hearing loss or his service-connected glaucoma in at least 4 years, however, the claims file does not indicate that his condition has significantly worsened since his most recent C&P examination for his eyes in August 2010 or his VA audiological examination in November 2010.  The Board notes that the mere passage of time, by itself, does not constitute a basis for obtaining a new examination.  Thus, as there is no evidence of record suggesting that the Veteran's hearing or his eye condition has worsened since his most recent examinations, and because neither the Veteran nor his representative has asserted that a worsening of either of these conditions has occurred, the Board finds that the VA examinations of record are adequate for rating purposes.

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied. 

Entitlement to an initial compensable evaluation for left ear hearing loss is denied.

Entitlement to a rating in excess of 10 percent for bilateral tinnitus is denied.

Entitlement to an initial compensable evaluation for open-angle glaucoma, secondary to diabetes mellitus is denied.


REMAND

A review of the record reflects that further development is necessary regarding the remainder of the Veteran's claims.  

As noted above, relevant evidence regarding the Veteran's claims for increased ratings for peripheral neuropathy of his right and left lower extremities was received in January 2013 without review by the AOJ.  As no waiver has been received regarding review by the AOJ, these claims must therefore be remanded to the AOJ for review.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

With regard to the Veteran's claim for an increased initial rating for coronary artery disease, the Board notes the evidence of record indicates that the AOJ has not attempted to obtain relevant private treatment records regarding the Veteran's heart condition.  The Veteran's VA treatment records indicate that the Veteran has continued to treat with an outside cardiologist for a condition that the Veteran contends is worse than is contemplated by his current 30 percent rating.  In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, the Board finds that the AOJ should make appropriate attempts to obtain updated treatment records from the Veteran's treating cardiologist.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative and request information regarding the Veteran's current treatment for heart disease and request a signed authorization to secure copies of the Veteran's treatment records referable to treatment for the service-connected coronary artery disease from October 2009 to present from his treating cardiologist. 

Request the Veteran to identify any other pertinent VA, or private clinical records showing treatment of the service-connected coronary artery disease from 2009 to the present.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence. 

Appropriate efforts should be undertaken to associate any identified private or VA treatment records with the claims file.  

2. After completing all indicated development, and any further development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


